UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7366


WARREN CUTHA HESTER, II,

                  Plaintiff - Appellant,

             v.

BECKLEY   REGISTER  HERALD,   newspaper company;          WOAY-TV,
television station/broadcasting company; AUDREY           STANTON,
reporter, Beckley Register Herald,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cv-00891)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Cutha Hester, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Warren Cutha Hester, II, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying   relief    on   his    42    U.S.C.   § 1983   (2006)   complaint    and

related   claims.        We    have    reviewed   the   record   and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Hester v. Beckley Register Hearld, No.

5:07-cv-00891 (S.D.W. Va. July 8, 2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2